DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13-15, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donegan et al., (U.S. Patent Appl. Pub. # 2021/0182133).
Regarding claim 1, Donegan disclose a method comprising: retrieving telemetry data from a first storage device (Para 0024, Fig. 1, the risk management system, the risk management system coupled to an electrical device, Pare 25, the processor receives sensor data and processes sensor data); generating a failure risk score for the first storage device, the failure risk score being generated by using a failure inference engine, the failure inference engine being arranged to execute a predictive failure model for calculating the failure risk score (Para 0025, the processor determines a plurality of probabilities of failure of the electrical device, Para 0027, 0030, the processor utilizes the probabilities of failure to calculate a plurality of risk scores for a plurality of subcomponents of the electrical device); and outputting the failure risk score for use in servicing the first storage device (Para 0031, the risk scores are presented on the display).
Regarding claim 6, Donegan disclose, wherein outputting the failure risk score include providing the failure risk score to a management system (Para 0031, the risk scores are presented on the display).
Regarding claim 7, Donegan disclose, wherein outputting the failure risk score includes providing the failure risk score to a risk score analyzer, the risk score analyzer including logic that is arranged to execute a preemptive maintenance action for the first storage device when the failure risk score satisfies a predetermined condition (Para 0028, 0029).
Regarding claim 8, Donegan disclose a system comprising: a storage device, and at least one processor operatively coupled to the storage device, the at least one processor being configured to perform the operations of: retrieving telemetry data from a storage device (Para 0024, Fig. 1, the risk management system, the risk management system coupled to an electrical device, Pare 25, the processor receives sensor data and processes sensor data); generating a failure risk score for the storage device, the failure risk score being generated by using a failure inference engine, the failure inference engine being arranged to execute a predictive failure model for calculating the failure risk score (Para 0025, the processor determines a plurality of probabilities of failure of the electrical device, Para 0027, 0030, the processor utilizes the probabilities of failure to calculate a plurality of risk scores for a plurality of subcomponents of the electrical device); and outputting the failure risk score for use in servicing the storage device (Para 0031, the risk scores are presented on the display).
Regarding claim 13, Donegan disclose, wherein outputting the failure risk score include providing the failure risk score to a management system (Para 0031, the risk scores are presented on the display).
Regarding claim 14, Donegan disclose, wherein outputting the failure risk score includes providing the failure risk score to a risk score analyzer, the risk score analyzer including logic that is arranged to execute a preemptive maintenance action for the first storage device when the failure risk score satisfies a predetermined condition (Para 0028, 0029).
Regarding claim 15, Donegan disclose a non-transitory, computer-readable medium storing one or more processor-executable instructions, which when executed by at least one processor further cause the at least one processor to perform the operations of: retrieving telemetry data from a first storage device (Para 0024, Fig. 1, the risk management system, the risk management system coupled to an electrical device, Pare 25, the processor receives sensor data and processes sensor data); generating a failure risk score for the first storage device, the failure risk score being generated by using a failure inference engine, the failure inference engine being arranged to execute a predictive failure model for calculating the failure risk score (Para 0025, the processor determines a plurality of probabilities of failure of the electrical device, Para 0027, 0030, the processor utilizes the probabilities of failure to calculate a plurality of risk scores for a plurality of subcomponents of the electrical device); and outputting the failure risk score for use in servicing the first storage device (Para 0031, the risk scores are presented on the display).
Regarding claim 20, Donegan disclose, wherein outputting the failure risk score include providing the failure risk score to a management system (Para 0031, the risk scores are presented on the display).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3-5, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donegan in view of Bell et al., (U.S. Patent # 10,048,996).
Regarding claim 3, Donegan does not explicitly disclose receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model. Bell disclose (col. 10, lines 65 to col. 11, lines 1-58) predictive failure modeling to generate and update failure models for different infrastructure failure events based on received operational metrics and/or historical data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the predictive failure model of Bell into the invention of Donegan to be able to execute the predictive failure model to generate and update failure models for different infrastructure failure events. This is because the inclusion provides for (Bell, col. 11, lines 50-55) predicting storage device failures, network card failures, or switch failures on a server rack.
Regarding claim 4, Bell disclose, providing, to a management system, an identifier corresponding to the first storage device, receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model, wherein the predictive failure model is trained, by the management system, based on training data that is selected based on the identifier corresponding to the first storage device (col. 11, lines 59 to col. 12, lines 1-10).
Regarding claim 5, Donegan disclose, wherein the telemetry data identifies one or more of fly height, temperature, duty cycle, and vibration of the first storage device (Para 0023, 0024, Bell, col. 11, 30-45).
Regarding claim 10, Donegan does not explicitly disclose receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model. Bell disclose (col. 10, lines 65 to col. 11, lines 1-58) predictive failure modeling to generate and update failure models for different infrastructure failure events based on received operational metrics and/or historical data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the predictive failure model of Bell into the invention of Donegan to be able to execute the predictive failure model to generate and update failure models for different infrastructure failure events. This is because the inclusion provides for (Bell, col. 11, lines 50-55) predicting storage device failures, network card failures, or switch failures on a server rack.
Regarding claim 11, Bell disclose, wherein the at least one processor is further configured to perform the operations of: providing, to a management system, an identifier corresponding to the storage device, receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model, wherein the predictive failure model is trained, by the management system, based on training data that is selected based on the identifier corresponding to the storage device (col. 11, lines 59 to col. 12, lines 1-10).
Regarding claim 12, Donegan disclose, wherein the telemetry data identifies one or more of fly height, temperature, duty cycle, and vibration of the storage device (Para 0023, 0024, Bell, col. 11, 30-45).
Regarding claim 17, Donegan does not explicitly disclose receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model. Bell disclose (col. 10, lines 65 to col. 11, lines 1-58) predictive failure 
Regarding claim 18, Bell disclose, providing, to a management system, an identifier corresponding to the first storage device, receiving the predictive failure model from the management system, and causing the failure inference engine to execute the predictive failure model, wherein the predictive failure model is trained, by the management system, based on training data that is selected based on the identifier corresponding to the first storage device (col. 11, lines 59 to col. 12, lines 1-10).
Regarding claim 19, Donegan disclose, wherein the telemetry data identifies one or more of fly height, temperature, duty cycle, and vibration of the first storage device (Para 0023, 0024, Bell, col. 11, 30-45).
Allowable Subject Matter
Claims 2, 9, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 10,769,006 to Kao et al., relates to a management entity receives device .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.